DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 1/18/22. As directed by the amendment: no claims have been amended, claims 22-24, 39 and 41 remain canceled, and no new claims have been added. Thus, claims 1-21, 25-38, 40 and 42-43 are presently pending in the application. Claims 1-17, 19, 31-33, 38 and 40 remain withdrawn as being directed to a non-elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 18, 20, 25-28, 30, 34-37 and 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damani et al. (2005/0079166) in view of Sato et al (2002/0036192).
Regarding claim 18, in fig. 6A-6C Damani discloses a first substrate 104, wherein the first substrate has a first surface (inner surface) and a second surface (outer surface) and the first substrate is positioned in a sandwich configuration; a chemical reactant material (114, which is located within 112 and outer portion in contact with substrate 104) capable of undergoing an exothermic reaction (abstract, Page 1, para 7) disposed on at least a portion of the first surface of the first substrate; wherein the first substrate defines a cavity containing the chemical reactant material (where 114 is); and an igniter (120, 124, 126 and 122) in contact with the chemical reactant material (122 is), wherein the heating unit is used in a drug delivery device (abstract), but is silent regarding a second substrate wherein the first substrate and the second substrate are sealed together to define the cavity containing the chemical reactant material creating a sandwich configuration with the first surfaces of the first and second substrate opposing each other. However, in figures 117A and 117B Sato teaches first 12A and second 12B substrates sealed together (para 184) creating a cavity and a sandwich configuration. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Damani's substrate with a first and second substrate sealed together in a sandwich configuration, as taught by Sato, for the purpose of providing an alternate substrate configuration having the predictable results of providing a sealed fuel cavity. 
Regarding claim 20, the modified Damani discloses that the first substrate and the second substrate are hermetically sealed together by adhesive sealing (Para 184 Sato).
Regarding claim 25, the modified Damani discloses that the chemical reactant material comprises a metal reducing agent and a metal-containing oxidizing agent (Page 18, para 190 Damani). 
Regarding claim 26, the modified Damani discloses that the chemical reactant material further comprises a binding agent (Page 3, para 47 Laponite, Damani). 
Regarding claim 27, the modified Damani discloses that the chemical reactant material is Zr:MoO3 (Page 10, para 96 Damani) 
Regarding claim 28, the modified Damani discloses that the chemical reactant material further comprises Laponite.RTM. as a binding agent (Page 3, para 47 Laponite Damani). 
Regarding claim 30, the modified Damani discloses in fig. 10a-10b of Damani a vaporizable component (514 Damani) comprising a drug is coated onto the second surface of at least one of the two substrates (110, Page 14, para 127 Damani). 
Regarding claim 34, in fig. 6A-6C Damani discloses an aerosol drug delivery device (Page 14, para 127) comprising a first substrate 104, wherein the first substrate 
Regarding claim 35, the modified Damani discloses that the aerosol drug delivery device (Page 14, para 127 Damani) comprises a plurality of heating units (Page 9, para 88 Damani). 
Regarding claim 36, the modified Damani discloses a vaporizable component (110 Damani) comprising a drug is coated on the second surface of the second substrate (Page 14, para 127-Page 15 Para 131 Damani). 


Regarding claim 43, the modified Damani discloses that the first substrate and the second substrate comprise metal foil (Page 18, para 185 Damani).

Claim 21 rejected under 35 U.S.C. 103(a) as being unpatentable over Damani et and Sato, as applied to claims 18 and 20 above, in further view of Kuba et al. (2006/0148970).
Regarding claim 21, the modified Damani discloses that the first substrate and the second substrate are sealed together by adhesive sealing (Para 184 Sato) and a substrate and enclosure by crimping (Page 12, para 109 Damani), but is silent regarding that the substrates are sealed together using two techniques. However, Kuba teaches attaching two substrate surfaces using an adhesive as well as crimping the substrates together [0161]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Damani’s separate adhesive and crimp sealing with both sealing techniques, as taught by Kuba, for the purpose of providing a reinforced connection. 

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Damani and Sato, as applied to claim 18 above, in further view of Shibata et al. (4,952,903) in view of Axelson (5,705,261).
.  

Response to Arguments 
Applicant argues on pages 9-11 that Damani does not qualify as prior art per 35 U.S.C. 103(c) since the only section of 35 U.S.C. 102 that Damani potentially qualified under is 35 U.S.C 102(e). 
th, 2005, which is over a year before applicant’s effective filing date of September 16th, 2008. Therefore, Damani does qualify as prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785